        Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 1 of 18. PageID #: 1



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

ROGER MERRIL
      Plaintiff,

 v.
                                                           Case. No.
 COMPUTERSHARE INC., LINCOLN
 ELECTRIC HOLDINGS, INC.,

         Defendants.




                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Roger Merril brings this action against Defendants Computershare Inc. Lincoln

 Electric Holdings, Inc. to recover damages for Defendants wrongfully escheatment of shares of

 Lincoln Electric Holdings, Inc. stock to Ohio, in violation of their duties to Plaintiff, their

 contractual obligations, and state and federal law. At all times, Defendants knew how to locate

 and contact Plaintiff. They nevertheless wrongly claimed that Plaintiff had abandoned his stock.

 As a result of Defendants’ wrongful actions, Plaintiff has suffered damages, including but not

 limited to the loss in valuation increase of the escheated stock, lost revenue from quarterly

 dividends and negative tax consequence, all of which were completely avoidable absent the

 wrongful acts of Defendants.

                                                Parties

        1.      Plaintiff Roger Merril is an individual residing the Lake County, Ohio who was

 a former employee of Lincoln Electric Holdings, Inc. and the owner of shares of Lincoln

 Electric Holdings Inc. stock through both individual purchase and grant of shares by Lincoln


                                                   1
       Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 2 of 18. PageID #: 2



Electric Holdings, Inc. to their employees.

        2.      Defendant Computershare Inc. is a corporation formed under the laws of the

state of Delaware and is duly registered to do business as a foreign corporation in the State of

Ohio. It is a citizen of the State of Delaware. On information and belief, Computershare Inc.

has its principal place of business in Canton, Massachusetts acted as the transfer agent of

Defendant Lincoln Electric Holdings, Inc. during all relevant periods.

        3.      Defendant Lincoln Electric Holdings, Inc. (“Lincoln”) is an industrial

manufacturing company, a citizen of the State of Ohio, is incorporated under the laws of the

State of Ohio and is headquartered and has its principal place of business in Cleveland, Ohio.

Lincoln stock is traded on the NASDAQ exchange under the symbol LECO.

                                      Jurisdiction and Venue
        4.      This Court has federal subject matter jurisdiction over this matter based on the

federal questions raised by Plaintiff’ federal law claims.

        5.      The United States District Court for the District of Ohio is the proper venue for

this matter pursuant to 28 U.S.C. § 1391 and O.R.C. 2307.382 as Defendants are either

residents of this state and/or regularly transact business in this state, offer goods and services in

this State, had contracted with Plaintiff (a residence of this State and judicial district) for the

provision of services and the tortious acts of Defendants, regardless of the location they were

committed, causes injury to a citizen of the State of Ohio located within this jurisdictional

district and under 28 U.S.C. § 1331 regarding federal question / federal causes of action.

                                                 Facts
        6.      Plaintiff was an employee of Defendant Lincoln for in excess of thirty years.

        7.      Plaintiff, as part of his regular compensation, was awarded shares of Lincoln

Stock, and also purchased shares individually.
                                                  2
       Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 3 of 18. PageID #: 3



        8.       As of October 28, 2019, Plaintiff was the owner of 11,900 shares of stock.

        9.       Plaintiff received his last dividend check, totaling $5,593.00 in July of 2019.

        10.      The dividend checks acted as a retirement supplement for Plaintiff.

        11.      Plaintiff always intended on keeping his shares of Defendant Lincoln until the

time of his death, at which time they would pass without negative tax consequence to his

heirs through his estate.

        12.      On information and belief, the Computershare Defendants were contracted by

Defendant Lincoln to manage all stock transactions and oversee all necessary paperwork,

industry standards and statutory requirements as it applied to the Lincoln stock were met.

        13.      On information and belief, as part of the agreement with Lincoln,

Computershare’s agreed to provide services related to the escheatment of Lincoln’s abandoned

or unclaimed securities.

        14.      These services included, without limitation, services to locate lost shareholders and to

communicate with shareholders to prevent escheatment and services to determine whether Lincoln shares

constituted unclaimed property.

        15.      Plaintiff was and is the intended third-party beneficiaries of Computershare’s

contract with Lincoln to provide escheat services, including any indemnity provisions set forth

therein.

                             Plaintiff’ Communications with Defendants

        16.      On information and belief, Lincoln and periodically sent correspondence to

Plaintiff regarding his shares, which Plaintiff received. On information and belief, no

correspondence sent to Plaintiff by Lincoln or Computershare was ever returned as

undeliverable.

        17.      In addition, on information and belief, Computershare was required to calculate
                                                     3
       Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 4 of 18. PageID #: 4



and issue dividend checks on behalf of Lincoln, as a regular part of their servicing agreement.

       18.     At no time was any dividend payment issued to Plaintiff not promptly deposited

in his account, and at no time were any payments ever returned.

       19.     On information and belief, at no time relevant to this litigation did

Computershare and/or Lincoln ever receive any indication that Plaintiff was deceased,

incapacitated or intended to abandon his shares in Lincoln.

                        Defendants Wrongfully Escheated Plaintiff’s Shares

       20.     Even though at all relevant times Lincoln and Computershare were aware of the

location of Plaintiff, and Plaintiff regular acceptance and deposit of his quarterly dividend

check form Defendants, Computershare, acting as the agent of Lincoln, erroneously reported

to the State of Ohio on or between August and October 2019 that 11,900 shares owned by

Plaintiff had been “abandoned” and constituted “unclaimed property” and then delivered

Plaintiff’s 11,900 shares to Ohio on before October 28, 2019. That is, they escheated the shares

to Ohio.

       21.     Upon receipt of the shares, Defendant State of Ohio then proceeded to sell said

shares rightfully belonging to Plaintiff, and subsequently issuing Plaintiff a check for the

proceeds of the sale, despite Plaintiff having never abandoned his shares and having no desire to

liquidate the shares.

       22.     Computershare states on its website (available at https://www-

us.computershare.com/content/download.asp?docId=%7BFFD8EC48-FF06-4700-9176-

D42E34B17A84%7D): “State law requires all companies to perform due diligence searches to

locate holders at risk of escheatment before declaring their property to be abandoned.”

       23.     On information and belief, Computershare did not perform a due diligence search

to locate or communicate with Plaintiff before declaring their property to be abandoned.
                                                 4
       Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 5 of 18. PageID #: 5



       24.     Under Ohio Law, acceptance of a dividend payment is one of the actions that

prevents a property from being declared legally abandoned.

       25.     Neither Computershare nor Lincoln ever provided Plaintiff with any notice that

his shares in Lincoln could potentially be or actually would be escheated if any particular

action was not taken before the shares were escheated.

       26.     In addition, neither Computershare nor Lincoln ever provided Plaintiff with

any notice that his shares were to be escheated before they were escheated.

       27.     Neither Computershare nor Lincoln ever informed or disclosed to the Plaintiff

that, in their view, (a) Plaintiff’s shares were subject to Ohio’s unclaimed property laws, (b)

Plaintiff was required to initiate affirmative contact with such Defendants regarding the shares

on any periodic basis, or (c) there was even the possibility that, under certain circumstances,

Plaintiff’s shares could be deemed abandoned property and escheated to the State of Ohio.

       28.     Neither Computershare nor Lincoln disclosed to Plaintiff that there had been any

change in Ohio’s unclaimed property laws that, in their view, would result in the automatic

escheat of Plaintiff’s shares unless immediate action was taken.

       29.     Computershare sent periodic securities account statements to shareholders during

the relevant period that state: “This advice is your record of the share transaction affecting your

account on the books of the Company. … It should be kept with your important documents as a

record of your ownership of these shares. No action on your part is required, unless you wish to

deposit your existing certificates, sell or request a certificate, or transfer your book-entry shares.”

(Emphasis added.)


       30.     At no time did Ohio attempt to contact Plaintiff to notify him that his shares

had been escheated or to attempt to return their shares to him before selling Plaintiff’s

                                                  5
         Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 6 of 18. PageID #: 6



shares

                                       Count I: Negligence
                                     (Against All Defendants)

         31.    Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

         32.    Computershare and Lincoln owed duties to Plaintiff to, among other things,

account properly for the status of Plaintiff’s shares, exercise due care and diligence in exercising

control over the disposition of Plaintiff’s shares, and manage and handle Plaintiff’ shares in a

manner that complied fully with federal and state law.

         33.    Computershare and Lincoln breached their duties to Plaintiff by

wrongfully escheating Plaintiff’ shares in Lincoln to the State of Ohio.

         34.    The Ohio Escheats Law, notices of property deemed to have been abandoned

must be sent via certified mail if the property, as in this case, has a value in excess of $1000.00.

         35.    The Ohio Escheats Law also requires that two of the following three forms of

verification of contact with the owner be kept before deeming property abandoned, a failure to

respond to a letter via first class mail, along with the notice of abandoned property, the return of

a first class letter as undeliverable and an electronic and/or manual search of public records

failed to verify the last known address of the property holder.

         36.    The escheat of Plaintiff’s shares is also contrary to the federal common law rules

adopted by the United States Supreme Court for determining when states have the right and

jurisdiction to escheat unclaimed intangible property.

         37.    Even if Ohio law were applicable to Plaintiff’s shares, Computershare and

Lincoln erroneously applied the incorrect standard for escheat. Furthermore, even under that

standard, Plaintiff's shares would not have been escheatable because Plaintiff did in fact have
                                                 6
        Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 7 of 18. PageID #: 7



contact with Lincoln with respect to his shares during the three-year period prior to the date his

shares were escheated.

        38.     Computershare and Lincoln also breached their duties to Plaintiff by failing to

conduct due diligence to determine, among other things, (a) whether Plaintiff’ shares were

actually abandoned, (b) the date of Plaintiff’ last contact with Lincoln, specifically the last date

of acceptance of a dividend payment by Plaintiff and (c) whether the Ohio Escheat Law

applied to Plaintiff’s shares at all.

        39.     Computershare and Lincoln also breached their duties to Plaintiff by failing to

contact Plaintiff with respect to his shares, even though such Defendants knew how to contact

Plaintiff, and by failing to notify Plaintiff of their intent to escheat Plaintiff’ shares in the

(supposed) absence of such contact or other action.

        40.     Computershare also breached its duties by failing to inquire with Lincoln

regarding Plaintiff’s contacts and relationship with Lincoln and other facts that would be

relevant to determining whether Plaintiff had abandoned his shares.

        41.     Lincoln also breached its duties by failing to inform Computershare of

such contacts and relationship and other relevant facts.

        42.     Computershare and Lincoln also breached their duties to Plaintiff by (a) failing to

notify Plaintiff that they intended to escheat his shares to the State of Ohio and (b) failing to

notify Plaintiff that the shares had in fact been escheated.

        43.     Computershare and Lincoln also breached their duties to Plaintiff by failing to

disclose to Plaintiff in any document that (a) Defendants believed Plaintiff’ shares could even

potentially be escheated to a state under certain circumstances, (b) Ohio’s Escheats Law

applied to Plaintiff’s shares, or (c) there was a change in law in Ohio that, in such Defendants’


                                                   7
         Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 8 of 18. PageID #: 8



view, would result in the automatic escheat of Plaintiff’ shares unless immediate action was

taken.

         44.    Computershare’s and Lincoln’s actions in escheating Plaintiff’ shares to Ohio did

not meet reasonable commercial standards of practice in the securities industry.

         45.    As a result of Computershare’s and Lincoln’s negligence, Plaintiff has been

deprived of his quarterly dividend check, has had his estate planning process circumvented

by third party actors, has been subjected to unnecessary and completely avoidable capital

gains tax and has been damaged in an amount to be proven at trial, said amount being not

less than $75,000.00

                            Count II: Violation of Ohio Consumer
                                       Sales Act
                                  (Against All Defendants)

         46.    Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

         47.    By their acts and omissions set forth in detail above, Computershare and Lincoln

recklessly, willfully and knowingly engaged in unfair and/or deceptive acts and/or practices in

violation of the Ohio General Laws.

         48.    These acts and omissions include, without limitation, (a) Computershare’s and

Lincoln’s wrongful escheat of Plaintiff’s shares, (b) Computershare’s and Lincoln’s failure to

notify Plaintiff that they intended to escheat his shares to the State of Ohio, or contact Plaintiff

to prevent (in such Defendants’ view) such escheatment, (d) Computershare’s and Lincoln’s

failure to notify Plaintiff that his shares had in fact been escheated, (e) Computershare’s and

Lincoln’s misrepresentation to Plaintiff that his shares had been escheated to Ohio, which

misrepresentation caused a delay of approximately sixteen??? months in Plaintiff’ attempts to recover

his shares, (f) Computershare’s and Lincoln’s failure to disclose to Plaintiff that such Defendants
                                                 8
        Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 9 of 18. PageID #: 9



believed Plaintiff’s shares could even potentially be escheated to a state under certain circumstances, or

that there was a change in law in Ohio that, in such Defendants’ view, would result in the automatic

escheat of Plaintiff’ shares unless immediate action was taken, (g) Computershare’s and Lincoln’s

failure to notify Plaintiff that his shares were about to be, or had in fact been, escheated to Ohio, and (h)

Computershare’s and Lincoln’s failure to provide sufficient information to Ohio to enable it to return

Plaintiff’ shares to him.

        49.      Computershare’s and Lincoln’s acts and omissions set forth above were

done recklessly, willfully and knowingly.

        50.      These actions occurred substantially in and from Ohio, where both Lincoln

and Computershare are located.

        51.      Had Computershare or Lincoln advised, notified or made adequate disclosures to

Plaintiff as it should have, Plaintiff would have taken steps to protect their substantial interests

and to ensure that their shares would not be escheated.

        52.      As a result of Computershare’s and Lincoln’s acts and omissions, Plaintiff

have been damaged in an amount to be proven at trial, said amount being not less than

$75,000.00.

                                         Count III: Conversion
                                        (Against All Defendants)

        53.      Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

        54.      Plaintiff owned a combined total of 11,900 shares in Lincoln prior to the time

that Computershare and Lincoln wrongfully escheated their shares to the State of Ohio.

        55.      In wrongfully escheating the shares, Computershare and Lincoln exercised

ownership, control, and/or dominion over Plaintiff’s property, to which they had no right of


                                                      9
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 10 of 18. PageID #: 10



possession, thereby depriving Plaintiff of his valuable property.

      56. As a result of Computershare’s and Lincoln’s conversion, Plaintiff has been
damaged in an amount to be proven at trial, said amount being not less than $75,000.00.

                                 Count IV: Breach of Contract
                                   (Against All Defendants)

        57.     Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

        58.     Lincoln is required to comply with any escheat or unclaimed property laws that

apply to abandoned or unclaimed securities that it issues. Under such laws, Lincoln has a duty

to communicate periodically with its shareholders to prevent their shares from being escheated.

        59.     On information and belief, Lincoln contracted with Computershare to provide

transfer agent services, including services related to the escheatment of Lincoln’s abandoned

or unclaimed securities. These services included, without limitation, services to locate lost

shareholders and to communicate with shareholders to prevent escheatment and services to

determine whether Lincoln shares constituted unclaimed property.

        60.     The shareholders of Lincoln , including Plaintiff, were and are the intended

third-party beneficiaries of the contract, including any indemnity provisions set forth therein.

        61.     By Computershare’s acts and omissions set forth herein, including but not limited

to its wrongful escheatment of Plaintiff’s shares to the State of Ohio and its failure to provide

notice of such escheatment to Plaintiff, Computershare breached its duties under the contract

with Lincoln.

        62.     Computershare also breached its duties by failing to inquire with Lincoln

regarding Plaintiff’s contacts and relationship with Lincoln and other facts that would be

relevant to determining whether Plaintiff had abandoned his shares.


                                                10
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 11 of 18. PageID #: 11



          63.     Lincoln also breached its duties by failing to inform Computershare of

Plaintiff’s contacts and relationship and other such relevant facts.

          64.     As a result of Computershare’s breach of contract, Plaintiff have been damaged

in an amount not less than $75,000.00

             Count V: Breach of the Implied Covenant of Good Faith and Fair Dealing
                                     (Against All Defendants)

          65.     Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

          66.     On information and belief, Lincoln contracted with Computershare to provide

transfer agent services, including services related to the escheatment of abandoned or unclaimed

securities.

          67.     By wrongfully escheating Plaintiff’s shares and failing to notify Plaintiff of the

potential or actual escheat of his shares, and for other reasons set forth herein, Computershare

and Lincoln breached the implied covenant of good faith and fair dealing, resulting in harm to

Plaintiff.

          68.     Computershare also breached the implied covenant of good faith and fair dealing

by failing to inquire with Lincoln regarding Plaintiff’s contacts and relationship with Lincoln

and other facts that would be relevant to determining whether Plaintiff had abandoned his

shares.

          69.     In addition, Lincoln also breached the implied covenant of good faith and fair

dealing by failing to provide necessary reports to Computershare regarding of Plaintiff’s

contacts and relationship with Lincoln, and by failing to provide necessary information and

disclosures to Lincoln’s shareholders, as well as the other acts and omissions described herein.

          70.     Both Computershare’s and Lincoln’s actions and inactions deprived Plaintiff
                                                   11
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 12 of 18. PageID #: 12



of the fruits of the contract, unfairly interfering with the rights of Plaintiff, the third-party

beneficiaries, to receive the benefits of the contract.

        71.     As a result of Computershare’s and Lincoln’s breaches of the implied covenant

of good faith and fair dealing, Plaintiff have been damaged in an amount not less than

$75,000.00.

                               Count VI: Breach of Fiduciary Duty
                             (Against Defendant Lincoln)

        72.     Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

        73.     Lincoln and its officers or directors had fiduciary duties to Plaintiff to, among

other things, safeguard and protect Plaintiff’s shares, maintain accurate books and records

regarding Plaintiff’ ownership of shares, not make untrue statements of material facts or conceal

material facts, or engage in any practice or course of business that would operate as a deceit.

        74.     Lincoln and its officers and directors breached those duties by, among other things,

(a) erroneously determining that shares owned by Plaintiff were abandoned and thus escheatable;

(b) wrongfully escheating Plaintiff’ shares in violation of law; (c) failing to notify Plaintiff of

such escheat; (d) failing to maintain accurate books and records regarding Plaintiff’s ownership

of shares; (e) failing to convey such information to Computershare, its transfer agent; and (f)

failing to make disclosures to Plaintiff of material facts. .

        75.     Lincoln knew or should have known that Plaintiff had not abandoned his shares

for a number of reasons, including that Plaintiff or his principals had regular contact with

Lincoln and ws a key participant in Lincoln’s business.???

        76.     As a result of Lincoln’s breach, Plaintiff have been damaged in an amount not

less than $75,000.00.

                                                  12
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 13 of 18. PageID #: 13



    Count VII: Violation of 15 U.S.C. §§ 77a-77bbb, 78a-78hh (Federal Securities Laws)
                                 (Against All Defendants)

        77.      Plaintiff incorporate by reference all the foregoing paragraphs above as though

fully set forth herein.

        78.      The Securities Act of 1933 (15 U.S.C. §§ 77a-77bbb) (the “1933 Act”) and the

Securities and Exchange Act of 1934 (15 U.S.C. §§ 78a-78hh) (the “1934 Act”) are designed

specifically to protect Plaintiff and his stock investments. (The 1933 Act and the 1934 Act are

collectively referred to as the “Federal Securities Laws.”)

        79.      The Federal Securities Laws, including Sections 11 and 12(1), 12(2), 13(e) of the

1933 Act, and Sections 10b, 13(e), 13e-3, 14(a), 14(e), 15(c)(1), 16(b), and 18 of the 1934 Act,

guarantee Plaintiff the right, among other things, to transfer his shares of stock as he pleases, to

receive material information on his investments, and to vote on shareholder issues. The Federal

Securities Laws further specify that a fiduciary relationship exists and runs from the corporation

to stock investors like Plaintiff. Defendants’ conduct interfered with the federal securities

protections designed to protect Plaintiff.

        80.      The improper escheat of Plaintiff’s shares by Computershare and Lincoln without

proper notice and due process violates and directly interferes with the application of the Federal

Securities Laws.

        81.      Specifically, among other violations of the Federal Securities Laws,

Computershare and Lincoln violated §10(b) of the Exchange Act and Rule 10b-5 inasmuch as

they intentionally or recklessly and in conscious disregard of the law engaged in the acts,

practices and omissions previously alleged, including:

                 (a)      employing devices, schemes and artifices to wrongfully deprive Plaintiff

of his shares;
                                                  13
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 14 of 18. PageID #: 14



               (b)       making untrue statements of material facts (for example, that Plaintiff’

shares were escheated to Ohio) or omitting to state material facts necessary in order to make the

statements made not misleading in light of the circumstances under which they were made,

including but not limited to (a) Computershare’s and Lincoln’s failure to notify Plaintiff that, in

their view, the Ohio’s Escheats Law applied to Plaintiff’s shares in Lincoln and that Plaintiff

must, therefore, familiarize himself and comport himself with that law with respect to their

shares, (b) Computershare’s and Lincoln’s failure to notify Plaintiff that changes had been made

to Ohio’s unclaimed property laws that, in their view, would result in the automatic escheat of

Plaintiff’s shares unless immediate action was taken, (c) Computershare’s and Lincoln’s failure

to notify Plaintiff that his shares had in fact been escheated, and (d) Computershare’s and

Lincoln’s failure to notify Plaintiff that his shares were about to be, or had in fact been, escheated

to Ohio; and

               (c)       engaging in acts, practices and a course of business that operated as a

fraud or deceit upon Plaintiff, including escheating Plaintiff’s shares even though

Computershare and Lincoln knew or should have known that the shares were not abandoned

and even though Computershare and Lincoln at all times knew how to contact Plaintiff with

respect to his shares.

       82.     Computershare and Lincoln, individually and in concert, directly and indirectly,

by the use, means, or instrumentalities of interstate commerce and/or of the mails, recklessly and

in conscious disregard of the law engaged and participated in a continuous course of conduct that

concealed material information about the proper status of Plaintiff’s shares as specified herein or

the applicable law governing them.

       83.     As a result of Computershare’s and Lincoln’s acts and omissions and violations


                                                 14
        Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 15 of 18. PageID #: 15



of the Federal Securities Laws, Plaintiff has been damaged in an amount not less than

$75,000.00.

                              Count VIII: Violations of 42 U.S.C. §
                                     183 (Against All Defendants)

         84.    Plaintiff incorporates by reference all the foregoing paragraphs above as though

fully set forth herein.

         85.    Plaintiff was the rightful owner of 11,900 Lincoln shares escheated by

Computershare and Lincoln to Ohio. Plaintiff had a property interest in the shares escheated to

Ohio.

         86.    Computershare and Lincoln claim to have escheated Plaintiff’s shares pursuant

to the Ohio Escheats Law.

         87.    The escheat of unclaimed property is an exercise of the state’s sovereign authority

and, as such, is an exclusively public function.

         88.    To the extent that Ohio law requires escheat of Plaintiff’s shares, Ohio was

directly involved in, and was responsible for, the actions taken by Computershare and Lincoln in

not only purportedly requiring the escheat of the shares under its Escheats Law, but also

validating the escheat of Plaintiff’ shares by receiving and subsequently selling the shares.

         89.    In escheating Plaintiff’ shares, Computershare and Lincoln acted in close nexus

with Ohio and had a symbiotic and intertwined relationship with Ohio, as Ohio’s ability to

escheat the shares was necessarily dependent on, and required, Computershare’s and Lincoln’s

actions. Ohio, Computershare and Lincoln thus jointly participated in the escheat of the shares.

         90.    Computershare’s and Lincoln’s actions in escheating Plaintiff’s shares

constituted an integral part of Ohio’s escheat system without which Ohio’s escheat system

could not function.

                                                   15
      Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 16 of 18. PageID #: 16



        91.     Ohio encouraged and coerced Computershare’s and Lincoln’s conduct by

subjecting Computershare and Lincoln to penalties for any failures to comply with the Ohio

Escheats Law. As such, any provisions of the Ohio Escheats Law, or any other guidance

released by Ohio that purports to require the escheat of Plaintiff’s shares constitutes an

affirmative command by Ohio for Computershare and Lincoln to escheat Plaintiff’s shares.

        92.     Thus, Computershare and Lincoln acted under the color of law when

they escheated Plaintiff’s shares to Ohio.

        93.     In escheating Plaintiff’s shares to Ohio, particularly without notice of the

escheat or of any change in the Ohio Escheats Law that would purportedly result in the

automatic escheat of Plaintiff’s shares, Computershare and Lincoln, acting under color of law,

effected a deprivation and taking of Plaintiff’s property without due process of law as required

under the Fourteenth Amendment to the United States Constitution.

        94.     Furthermore, under federal common law rules created by the United States

Supreme Court for determining when states have the right and jurisdiction to escheat unclaimed

intangible property, the State of Ohio had no right or jurisdiction to escheat Plaintiff’s shares

because Plaintiff’s shares were owned by foreign persons. Courts have held that states may not

escheat unclaimed property in a manner contrary to these rules. Accordingly, under these federal

common law rules, Plaintiff has a federally protected right that their shares may not be escheated

by any state, including Ohio.

        95.     Similarly, under the Commerce Clause of the United States Constitution,

Plaintiff has a federally protected right to expect that his shares would be regulated by

Congress, if at all, rather than by any individual state. As a result, Plaintiff has a federally

protected right to expect that his shares would not be subject to escheat by any state, including


                                                  16
        Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 17 of 18. PageID #: 17



Ohio.

          96.    Ohio also did not have the right to escheat Plaintiff’ shares because, among other

reasons, Plaintiff had not abandoned his shares, Computershare and Lincoln knew how to find

and contact Plaintiff, and Plaintiff had affirmative contact with Lincoln regarding his shares,

including in the three years prior to the date of escheatment.

          97.    Computershare’s and Lincoln’s conduct caused Plaintiff to sustain damages

in an amount to be proven at trial, said amount being in excess of $75,000.00.

                                         Prayer For Relief

WHEREFORE, Plaintiff request the following relief:

          1.     Award Plaintiff damages, costs, attorneys’ fees, and pre-judgment and post-

judgment interest, as permitted by applicable law;

          2.     Award Plaintiff trebble damages and attorneys’ fees pursuant to Ohio law.

          3.     Award Plaintiff attorneys’ fees and punitive damages pursuant to 42 U.S.C. §

1983 and 42 U.S.C. § 1988; and

          4.     Award Plaintiff such other and further relief as the Court may deem just and

proper.

                                  DEMAND FOR JURY TRIAL

          Plaintiff hereby demand a trial by jury of the maximum number on all issues heretofore
          pled.

                                            PLAINTIFF, ROGER MERRIL,
                                            By and through His Attorneys,

                                            /s/ Jay F. Crook
                                            Jay F. Crook #0078499
                                            Jay F. Crook Attorney at Law, LLC
                                            30601 Euclid Avenue
                                            Wickliffe, OH 44092
                                            PH: 440-944-7020
                                                 17
Case: 1:20-cv-02822-DAP Doc #: 1 Filed: 12/22/20 18 of 18. PageID #: 18



                              FAX: 440-943-3096
                              EMAIL: jay.crook@euclidavelaw.com

                              /s/ John W. Shryock
                              John W. Shryock (0031277)
                              John Shryock Co. LPA
                              30601 Euclid Avenue
                              Wickliffe, OH 44092
                              440-944-7020
                              FAX: 440-943-3096
                              john@lawsjws.com




                                 18
